DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Status of the claims
The amendment received on 6 October 2022 has been acknowledged and entered. Claims 1 and 25 are amended. Claims 1, 3, 4 and 6-20 and 24-30 are pending in this application, with claims 6-17, 22 and 24-28 withdrawn, so claims 1, 3, 4 and 18-20, 29 and 30 are presented for examination.

Responses to Arguments 
Applicant’s amendments filed 6 October 2022 to the Objections have overcome the objections. 
Applicant’s arguments filed 6 October 2022 with respect to the rejection of claims 1, 3, 4 and 18-20, 29 and 30 are rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Regarding claim 1, Applicant alleges that the cited prior art does not teach the limitation of “... in the event of a mechanical change ... the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out ... wherein said at least one measuring conductor is arranged as a contact loop inside or on the wall of the breaking body, and wherein the electrical resistance of the at least one measuring conductor can be detected by the electronic measurement unit." (at page 10 of response).” 
Examiner respectfully disagrees.  Klattenhoff teaches, in Fig. 5, that wherein said at least one measuring conductor (Fig. 5, item 74) is arranged as a contact loop inside or on the wall (Fig. 5, item 50)  of the base material, the electrically conductive ceramic material and the electrically insulating material have comparable wear characteristics. Wear characteristics comprise any property of a material that affects how the material is worn, e.g. by friction, of the material. Specific wear characteristics comprise hardness, elasticity, plasticity, ductility, brittleness, toughness, etc. Further, Muggler teaches, in page 7, lines 7-8,  that  the sensor system may be used with any surface for which it is relevant to monitor wear, e.g. a surface subjected to friction.  
Further, Applicant asserts that “[I]t is submitted that the new rejection, as applied to amended claim 1, fails to meet the KSR test because the, "measuring conductor ... arranged as a contact loop inside or on the wall of the breaking body, and wherein the electrical resistance of the at least one measuring conductor can be detected by the electronic measurement unit", is not a mere design step (not "a design step well within the grasp of a person of ordinary skill in the relevant art"). This is more than a superficial difference; it is a basic function of the operability set forth in Applicant's claim 1. The remaining references to Peter and Fay are applied to specific features described in the dependent claims, but fail to show the above features relevant to the basic technique of detection of lost conductive medium. It is respectfully submitted that these additional references do not present a showing of obviousness under 35 U.S.C. §103 because they do not show an incentive to benefit from the change as required under KSR.” 
Examiner respectfully disagrees.  Klattenhoff relates to a measuring probe, which seems to correspond to sensor, detecting a measured variable and/or a measuring signal representing the measured variable in the apparatus.  Muggler relates to a sensor system for monitoring wear on a surface comprising a substrate of a base material. It is believed it would be obvious to incorporate feature of a sensor system of monitoring wear on a surface comprising a substrate of a base material into Klattenhoff, because it allows the invention of Muggler to be improved by including feature of monitoring wear on a surface. See MPEP 2143 (C), which notes that a proper rationale for a conclusion of obviousness is the use of a known technique to improve similar devices.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of monitoring wear on a surface (page 6, lines 7- 10 of Muggler) to known device, a measuring probe (as disclosed by Klattenhoff) in order to monitoring wear on a surface (page 3, line 1 of Muggler) because the claimed invention is merely applying a known technique to a known device ready for improvement to yield predictable results.  In other word, all of the claimed element was known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (See also MPEP 2143(I)(D)).  
Therefore, the above embodiment teaches the limitation, “... in the event of a mechanical change ... the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out ... wherein said at least one measuring conductor is arranged as a contact loop inside or on the wall of the breaking body, and wherein the electrical resistance of the at least one measuring conductor can be detected by the electronic measurement unit.” 
Applicant further alleges that claims 3, 4, 18-20, 29, and 30 are allowable in view of their dependency on claim 1. Claims 3, 4, 18-20, 29, and 30 are rejected as being unpatentable over Klattenhoff, Muggler, Fay, and Peter.

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 20, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Klattenhoff et al. (EP 3115757 A1, hereinafter referred to as “Klattenhoff”) in view of Muggler et al. (EP 2637014 A1, hereinafter referred to as “Muggler”).
Regrading claim 1, Klattenhoff teaches a sensor system (1) for the early detection of mechanical changes, in particular material fatigue and wear (Fig. 2 exhibits a sensor system), comprising: a sensor housing (2) (Fig. 5, item 24) with a receiving region (21) (Fig. 5, item 68)  and a sensor head (4) (52’; Fig. 5, item 52’), wherein the sensor head is held on the receiving region (21) on the sensor housing and protrudes at least in some areas from the sensor housing (2) (Fig. 5, item 24), wherein the sensor head  comprises a Fig. 2, item 20 and Fig. 5, item 20) with at least one measuring conductor (50) (Fig. 5, item 74), Fig. 5, item 50) which forms a media-tight container in which the medium (6) (Fig. 5, item 44), Fig. 5, item 74) is electrically connected in the sensor housing (2) (Fig. 5, item 24) by means of at least one electronic measurement unit (25) (Fig. 5, item 20), wherein said at least one measuring conductor (50) (Fig. 5, item 74) is arranged as a contact loop (51) inside or on the wall (41) (Fig. 5, item 50) of the (Fig. 5, item 44) (page 2, lines 26-27: the measuring body has a main body made of a ceramic material that at least partially accommodates the conductor; page 3, lines 15-18: the continuous level measurement in the container preferably takes place capacitively by detecting the change in the electrical capacitance between two measuring electrodes. The sensing electrodes are formed in one embodiment by a U-shaped conductor and the kettle mass, or in another embodiment by a single conductor and the equipment mass; page 7, lines 29-32: the receptacle 58 is arranged as a cylindrical opening on the end face 60 of the similar to a tubular body formed measuring body holder 24. The rod-shaped measuring body 20 protrudes about one twentieth to one quarter of its total length into the receptacle 58 on the measuring body holder 24. The connecting wires 54, 54 'are thus arranged within the tubular body and establish an electrically conductive connection between the conductors 36 to 42; page 7, line 58-page 8, line 4: the ends are each electrically connected to the leads 54, 54 ', via which a connection to the electronic control unit in the probe housing is made. By means of running as a loop in the base body 44 or U-shaped conductor 74 is a temperature measurement in the apparatus and at the same time a continuous level detection possible. The end region 56 of the measuring body 20 'equipped with the connecting wires 54, 54' is in turn sealingly received in a receptacle 58 of the measuring body holder 24).

    PNG
    media_image1.png
    716
    670
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teaching of Klattenhoff)


    PNG
    media_image2.png
    755
    916
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 5 in the teaching of Klattenhoff)
Klattenhoff does not specifically teach a braking body, wherein the breaking body is made of a brittle and electrically insulating material the breaking body, wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out.
However, Muggler teaches the braking body, wherein the breaking body is made of the brittle and electrically insulating material the breaking body, wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out (page 6, lines 7- 10: it is preferred that the materials of the sensor system, e.g. the base material, the electrically conductive ceramic material and the electrically insulating material have comparable wear characteristics. Wear characteristics comprise any property of a material that affects how the material is worn, e.g. by friction, of the material. Specific wear characteristics comprise hardness, elasticity, plasticity, ductility, brittleness, toughness, etc; page 7, lines 7-8: the sensor system may be used with any surface for which it is relevant to monitor wear, e.g. a surface subjected to friction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the breaking body such as is described in Muggler into the system of Klattenhoff, in order to allow the sensor system to advantageously provide gradual monitoring of wear on a surface, compared to systems (Muggler, page 5, line 15).
Regarding claim 4, Klattenhoff in view of Muggler teaches all the limitation of claim 1, in addition, Klattenhoff teaches that the sensor head (Fig. 5, item 52’) is held in the receiving region (Fig. 5, item 68) on the sensor housing (Fig. 5, item 24) by the electrical connection (Fig. 5, items 54 and 54’).
Regarding claim 20,  Klattenhoff in view of Muggler teaches all the limitation of claim 1, in addition, Klattenhoff teaches that the sensor head (4) comprises a Fig. 5, item 20) with at least one measuring conductor (Fig. 5, item 74); the Fig. 5, item 50) which forms a media-tight container in which the (Fig. 5, item 44).
Klattenhoff does not specifically teach breaking body and does not specifically teach that in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out.
However, Muggler teaches that in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out (page 6, lines 7- 10; page 7, lines 7-8: see claim 1 above).
It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Muggler to incorporate the breaking body  such as is described in Muggler into Klattenhoff  in order to allow the sensor system to advantageously provide gradual monitoring of wear on a surface, compared to systems (Muggler, page 5, line 15).
Regarding claim 29, Klattenhoff in view of Muggler teaches all the limitation of claim 1, in addition, Klattenhoff teaches the at least one measuring conductor (50) extends in or on the wall (41) (page 7, lines 18-20: page 7, lines: the conductors 36 and 42 also have a perpendicular, preferably radially to the central axis 46 of the measuring body extending line section 48, 48 '; the conductors 36, 42 terminate at the cylindrical peripheral surface 50 of the main body 44 of the measuring body).  

    PNG
    media_image3.png
    852
    1044
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 5 in the teaching of Klattenhoff)

Regarding claim 30, Klattenhoff in view of Muggler teaches all the limitation of claim 1, in addition, Klattenhoff teaches that the at least one measuring conductor (50) is formed from a first electrode (52) and a second electrode (53), which in the page 2, lines 26-27; page 3, lines 15-18; page 7, lines 29-32; page 7, line 58-page 8, line 4: see claim 1 above). Further, Muggler teaches that  the medium (6) is electrically conductive (page 6, lines 7- 10: the base material, the electrically conductive ceramic material),
Klattenhoff does not specifically teach a braking body.  However, Muggler teaches the braking body (page 6, lines 7- 10; page 7, lines 7-8: see claim 1 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the braking body such as is described in Muggler into Klattenhoff, in order to allow the sensor system to advantageously provide gradual monitoring of wear on a surface, compared to systems (Muggler, page 5, line 15).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klattenhoff et al. (EP 3115757 A1, hereinafter referred to as “Klattenhoff”) in view of Muggler et al. (EP 2637014 A1, hereinafter referred to as “Muggler”) further in view of Fay (US 2011/0291802 A1, hereinafter referred to as “Fay”).
Regarding claim 18, Klattenhoff in view of Muggler teaches all the limitation of claim 1.  Klattenhoff and Muggler do not specifically teach that the electronic measurement unit have a radio unit, by means of which the electrical resistance of the at least one measuring conductor can be queried wirelessly.
However, Fay teaches that the electronic measurement unit have a radio unit, by means of which the electrical resistance of the at least one measuring conductor can be queried wirelessly (para. [0032]: the processing circuitry 20 of the RFID tag is in communication with the sense lines so as to transmit signals via respective ones of the sense lines, such as relatively low frequency data pulses, and to receive responsive signals via the sense lines, that is, signals that are responsive to the data pulses transmitted via the sense lines, that are indicative of the continuity, or lack thereof, of the sense lines. The processing circuitry may be configured to detect various types of responsive signals including, for example, measurements of the DC resistance and/or the insertion loss of the sense line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the breaking body such as is described in Fay into the system of Klattenhoff and Muggler, in order to include a radio frequency identification (RFID) tag and at least one sense line communicably coupled to the RFID tag and configured to extend at least partially along a workpiece (para. [0010]).
Regarding 19, Klattenhoff in view of Muggler teaches all the limitation of claim 1. Klattenhoff and Muggler do not specifically teach that the radio unit is an RFID chip that can be controlled and read out.
However, Fay teaches that the radio unit is an RFID chip that can be controlled and read out (para. [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the breaking body such as is described in Fay into the system of Klattenhoff and Muggler, in order to include a radio frequency identification (RFID) tag and at least one sense line communicably coupled to the RFID tag and configured to extend at least partially along a workpiece (para. [0010]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klattenhoff fin view of Muggler further in view of Peter (WO 2016/134391 A1, hereinafter referred to as “Peter”). 
Regarding claim 3, Klattenhoff in view of Muggler teaches all the limitation of claim 1.  Klattenhoff and Muggler do not specifically teach that at least one electrical connection between the measuring conductor and the electronic measurement unit is a plug connection.
However, Peter teaches that at least one electrical connection between the measuring conductor and the electronic measurement unit is a plug connection (page 7, lines 50-52: node unit are connected. The electrical connection can be designed to be either detachable, e.g. by means of a plug connection, or insoluble, e.g. by means of a solder joint or insulation displacement connection (crimping), so that these compounds cannot be separated nondestructively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one electrical connection between the measuring conductor and the electronic measurement unit such as is described in Peter into the system of Klattenhoff and Muggler, in order to form a daisy chain, in which each node unit in each case only with the preceding (page, lines 52-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                        

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858